Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This application is responsive to applicant’s amendment filed 1/13/2021.
Claims 1, 3, 9-13, 16, 21 and 22 are pending.
The previous rejections of claims 1, 3, 9-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 9,682,425) is maintained in view of applicant’s amendment.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 9-13, 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 9,682,425, hereinafter Xu).
Regarding claim 1, Xu discloses a method of forming a bulk product comprising the step of: coating a particulate conductive phase material (particle core 14, col 5, ln 7-9) with a binder phase (layer 26) using a deposition coating process, and forming the coated conductive phase material into a bulk material (coated powder particles 12, col 5, ln 7-9); wherein said conductive phase material includes at least one of two dimensional (2D) materials, single layer materials, graphene, boron nitride nanotubes, aluminum nitride and molybdenum disulphide (MoS2), carbides or nitrides including those of Ti and Si refractories, intermetallics and glasses (particle core 14 includes core material 18, which may include any combination of Mg, Al, Mn or Zn, carbon or other nanotube structures or hollow glass microspheres, col 5, ln 7-col 6, ln 42) , wherein there is an intermediate layer coating between the conductive phase and the binder phase (layer 24 is disposed on first layer 22 and may include Al, Zn, Mg, Mo, W, Cu, Fe, Si, Ca, Co, Ta, Re or Ni, or an oxide, nitride or a carbide thereof, or a combination of any of the 
Regarding claim 3, Xu discloses the method as set forth in claim 1, wherein the particulate conductive phase materials are in the shape of at least one of a powder, fibers, nanotubes, whiskers, spheres, and platelets (metallic powder 10, col 4, ln 63-65)

Regarding claim 10, Xu discloses the method as set forth in claim 9, wherein the binder phase material is selected such that it will facilitate preferential deformation, flow, or bonding with the conductive phase material into the bulk material (the predetermined property may include the bond strength of the metallurgical bond between the particle core 14 and the coating material 20; the interdiffusion characteristics between the particle core 14 and metallic coating layer 16, including any interdiffusion between the layers of a multilayer coating layer 16; the interdiffusion characteristics between the various layers of a multilayer coating layer 16; the interdiffusion characteristics between the metallic coating layer 16 of one powder particle and that of an adjacent powder particle 12; the bond strength of the metallurgical bond between the metallic coating layers of adjacent sintered powder particles 12, including the outermost layers of multilayer coating layers; and the electrochemical activity of the coating layer 16 (col 7, ln 5-18).  Moreover, since the method of Xu uses the same binder phase material as claimed (transition metal, layer 26 is disposed on the second layer 24 and may include Al, Mn, Fe, Co, Ni or a combination thereof, col 9, ln 10-12), therefore, the binder phase material disclosed by Xu will also facilitate preferential deformation, flow, or bonding with the conductive phase material into the bulk material.
Regarding claims 11 and 16, Xu discloses the method as set forth in claim 10, wherein the bulk material may have any desired shape or size that may be machined or used to form useful articles of manufacture (col 13, ln 9-13).  Therefore, it would have been obvious to one of an ordinary skill in the art before the filling date of the invention to form the bulk material into a desired shape or size, including one of sheet stock, tape, ribbons or wires, because the shape of the bulk material was a matter 
Regarding claims 12 and 13, Xu does not disclose the bulk material is to be utilized as part of a heat exchanger or as part of an electrical cable. However, the recitations are related to the intended use of the bulk material, which is produced by the claimed method, rather than the method itself. The claimed and prior art products are produced by identical or substantially identical processes, the claimed and prior art products should be the same and therefore are capable of performing the intended use.
Regarding claim 22, Xu discloses forming the coated conductive phase material into a bulk material using sintering and pressing processes (col 13, ln 13-17).
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 1/13/2021 with regarding claim Xu reference have been fully considered but they are not persuasive. Applicant argues that there are many different materials mentioned in Xu and would be a very large number of potential combinations of the materials.  Applicant also argues that here is no support for selecting the claimed materials and the only possible rationale on choosing the types of materials is hindsight reconstruction.
The Examiner respectfully disagrees with applicant’s argument.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  As stated above, Xu provides reasons for choosing the materials for forming its coated powders.  Xu clearly teaches such materials provide a predetermined property to the powder particle, the predetermined property may include the bond strength of the metallurgical bond between the particle core 14 and the coating material 20;  the interdiffusion characteristics between the particle core 14 and metallic coating layer 16, including any interdiffusion between the layers of a multilayer coating layer 16;  the interdiffusion characteristics between the various layers of a multilayer coating layer 16; the interdiffusion characteristics between the metallic coating layer 16 of one powder particle and that of an adjacent powder particle 12; the bond strength of the metallurgical bond between the metallic coating layers of adjacent sintered powder particles 12, including the outermost layers of multilayer coating layers; and the electrochemical activity of the coating layer 16 (col 7, ln 1-18).  Moreover, the law held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.  Therefore, in view of the teaching of Xu, a person skilled in the art would be capable of selecting suitable materials to form coated powders having optimal or desirable properties and characteristics.
Claims 1, 3, 9-13, 16, and 22 remain unpatentable for the reasons of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455.  The examiner can normally be reached on M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAIDUNG D NGUYEN/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
4/13/2021